DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 09/08/2021 are acknowledged and have been fully considered. Claims 1, 6 and 7 have been amended; claims 4 and 5 have been canceled; no claims have been added or withdrawn. Claims 1-3, 6 and 7 are now pending and under consideration.
The previous rejections of claims 1-4 and 6 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1 and 6 and in light of the cancellation of claim 4.


Applicant's arguments have been fully considered, but they are not persuasive.
First, Applicant's arguments on page 6 of the remarks regarding claim interpretation under 35 U.S.C. 112(f) have been fully considered, but they are not fully persuasive. Specifically, Applicant asserts that the claim term “ignition device” should not be interpreted under 35 U.S.C. 112(f) because “this feature connotes structure in view of the Specification, namely, the ‘ignition device 24’ that is configured to generate a ‘spark discharge’” (see page 6 of the remarks) and because “[an] ignition device is a known component in the art of vehicle systems and would have been evident to one of ordinary skill in the art as connoting structure” (see page 6 of the remarks).
The examiner respectfully notes that an “ignition means,” if claimed, would be properly interpreted under 35 U.S.C. 112(f) in accordance with the 3-prong analysis via inclusion of the term “means,” as the term “means” is modified by functional language, and the term “means” is not modified by sufficient structure, material or acts for performing the claimed function (e.g., see: MPEP 2181). Inclusion of the term “device” in place of “means,” as presently claimed, does nothing to avoid interpretation of the claim term “ignition device” under 35 U.S.C. 112(f) because the term “device” merely amounts to a non-structural generic placeholder for the term “means.” In other words, the term “device,” as used the pending claims, has no specific structural meaning, is merely modified by functional language, and is not modified by sufficient structure, material, or acts for performing the claimed function. Disclosure by Applicant’s originally-filed specification as to particular structure that is intended to be actually implemented the claimed “ignition device” merely satisfies the requirement for sufficient support by the disclosure for the claim limitation which invokes 35 U.S.C. 112(f). No special definition is expressly provided by Applicant’s originally-filed specification for 
Therefore, the interpretation of the claim term “ignition device” under 35 U.S.C. 112(f) has been maintained. 

Next, Applicant asserts on pages 7-9 of the remarks that the rejections of: (a) independent claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0099859 to Dudar, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Dudar in view of U.S. Patent Application Publication No. 2016/0061802 to Criel et al., or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Dudar in view of U.S. Patent Application Publication No. 2017/0211489 to Tseng et al., or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Dudar in view of Criel, and in view of Tseng; and (b) independent claims 1 and 6 under 35 U.S.C. 103 as being unpatentable over DE 10143509 to Schwarz et al. in view of U.S. Patent Application Publication No. 2016/0290265 to Gabriel et al., cannot be maintained in view of the amendments to the claims because None of Dudar, Criel, Tseng, Schwarz and Gabriel, nor any other reference, teaches, 
Firstly, Applicant’s generic arguments with respect to the rejection of amended independent claim 7 have been fully considered, and it is noted that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. However, the previous prior art rejection of claim 7 has been withdrawn in view of the amendments to the claim, and, upon further consideration, a new ground of rejection of claim 7 is made under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Gabriel, and in view of U.S. Patent Application Publication No. 2017/0211489 to Tseng et al.
Next, with regard to amended independent claims 1 and 6, Applicant generally asserts on page 9 of the remarks that the current rejection cannot be maintained because:

    PNG
    media_image1.png
    301
    593
    media_image1.png
    Greyscale

The examiner respectfully disagrees. Schwarz teaches a controller 4 including a control unit 8 having a non-volatile memory (e.g., “memory device”) storing a data table, the data table including parameters which describe fuel properties (e.g., “specific parameters related to combustion of a fuel”), where the parameters which describe fuel properties including octane numbers with respect to each of region (any region necessarily has a definable range) and season (e.g., “the specific parameters being set for respective seasons and regions having a certain range”). For example, see: at least Fig. 1 (in view of at least ¶ 0058) and at least ¶ 0002-0004, 0008, 0010, 0020-0032, 0054 & 0058 of Schwarz.
Therefore, it is understood that Schwarz fully teaches “a memory device, wherein the memory device is configured to store specific parameters related to combustion of a fuel in association with positional information, the specific parameters being set for respective seasons and regions having a certain range, the specific parameters being set as an octane number of the fuel that is predicted to be used in a certain region; and an execution device including circuitry,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Schwarz also teaches that the control unit 8 also includes a processor and software executable by the processor, where the processor and software of the control unit 8 are understood to be definable in combination as an “execution device” of the controller 4, where the “execution device,” as designed, is capable of performing functions (without modification) to determine a current estimate of the parameter, from the parameters of the stored data table of the non-volatile memory of the control unit 8, that correspond to the determined current region and to the season corresponding to a date and a time obtained by a clock having a date function in the motor vehicle 1. For example, see: at least Figs. 1 & 3 (in view of at least ¶ 0058) and at least ¶ 0002-0003, 0007-0010, 0020-0032, 0054-0056 & 0058 of Schwarz.
Therefore, it is also understood that Schwarz fully teaches that “the circuitry of the execution device is configured to execute: […] an identifying process that identifies, among the specific parameters stored in the memory device, a specific parameter that corresponds to the obtained positional information and the season that corresponds to a date and a time at which the positional information was obtained,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Thus, for at least the reasons provided above, the grounds of rejection of amended independent claim 1 have been maintained and only updated in order to sufficiently address the amendments to the claim. Independent claim 6, as amended, recites limitations that are at least substantially equivalent to corresponding limitations of amended independent claim 1. Therefore, for at least the same reasons provided above with respect to amended independent claim 1, the grounds of rejection of amended independent claim 6 have been maintained and only updated in order to sufficiently address the amendments to the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “ignition device” in claims 1-4, 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 introduces “a signal indicating the specific parameter transmitted by the second transmitting process” in lines 29-30. Claim 7 also previously introduces “a signal indicating the specific parameter identified by the identifying process” in lines 26-27. Specifically, it is unclear whether “a signal indicating the specific parameter transmitted by the second transmitting process” in lines 29-30 are intended to be the same as or a signal indicating the specific parameter identified by the identifying process” in lines 26-27. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10143509 to Schwarz et al. (hereinafter: “Schwarz”) in view of U.S. Patent Application Publication No. 2016/0290265 to Gabriel et al. (hereinafter: “Gabriel”).
With respect to claim 1, Schwarz teaches a controller for an internal combustion engine of a vehicle [for example, a controller 4, as depicted by at least Fig. 1 (as designed in view of at least ¶ 0058), is intended to be used together with an internal combustion engine 2 of a motor vehicle 1], comprising: a memory device, wherein the memory device is configured to store specific parameters related to combustion of a fuel in association with positional information, the specific parameters being set for respective seasons and regions having a certain range, the specific parameters being set as an octane number of the fuel that is predicted to be used in a certain region; and an execution device including circuitry [for example, as depicted by at least Fig. 1 (in view of at least ¶ 0058) and as discussed by at least ¶ 0002-0004, 0008, 0010, 0020-0032, 0054 & 0058, the controller 4 includes a control unit 8 having a non-volatile memory (e.g., “memory device”) storing a data table, the data table including parameters which describe fuel properties (e.g., “specific parameters related to combustion of a fuel”), where the parameters which describe fuel properties including octane numbers with respect to each of region (any region necessarily has a definable range) and season (e.g., “the specific parameters being set for respective seasons and regions having a certain range”)], wherein the circuitry of the execution device is configured to execute: a positional information obtaining process that obtains positional information representing a position of the vehicle, which is obtained by a global positioning system [for example, as depicted by at least Figs. 1 & 3 (in view of at least ¶ 0058) and as discussed by at least ¶ 0024-0029, 0034-0035, 0046, 0052-0053 & 0058, the control unit 8 also includes a processor and software executable by the processor, where the processor and software of the control unit 8 are understood to be definable in combination as an “execution device” of the controller 4, where the “execution device,” as designed, is capable of performing functions (without modification) to determine a current region corresponding to positional data obtained from a GPS receiver 5 of the motor vehicle 1 from a digital map of a storage device 11], an identifying process that identifies, among the specific parameters stored in the memory device, a specific parameter that corresponds to the obtained positional information and the season that corresponds to a date and a time at which the positional information was obtained [for example, as depicted by at least Figs. 1 & 3 (in view of at least ¶ 0058) and as discussed by at least ¶ 0002-0003, 0007-0010, 0020-0032, 0054-0056 & 0058, the “execution device,” as designed, is capable of performing functions (without modification) to determine a current estimate of the parameter, from the parameters of the stored data table of the non-volatile memory of the control unit 8, that correspond to the determined current region and to the season corresponding to a date and a time obtained by a clock having a date function in the motor vehicle 1], and an operation process that controls actuators of the internal combustion engine of the vehicle on a basis of the specific parameter identified by the identifying process [for example, as depicted by at least Figs. 1 & 3 (in view of at least ¶ 0058) and as discussed by at least ¶ 0011, 0031-0032, 0044 & 0058, the control unit 8, as designed, is capable of performing functions (without modification) to control actuators (not shown) of the internal combustion engine 2 of the motor vehicle 1 based on the determined current estimate of the parameter].
Schwarz appears to lack a clear teaching as to whether the operation process controls an ignition device of the internal combustion engine of the vehicle on the basis of the specific parameter identified by the identifying process. Therefore, it is unclear whether the controller of Schwarz would be properly definable as an ignition timing controller.
Gabriel teaches an ignition timing controller having an execution device that controls an ignition device (e.g., a spark plug) of an internal combustion engine of a vehicle on the basis of an identified fuel octane (as depicted by at least Figs. 1, 3 & 6 and as discussed by at least ¶ 0024 & 0074-0075).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the execution device of the controller of Schwarz, if even necessary, with the teachings of Gabriel such that the execution device is further an ignition device of the internal combustion engine of the vehicle on the basis of the specific parameter identified by the identifying process because Gabriel further teaches that such control of ignition timing based on properties of fuel beneficially enables the internal combustion engine to operate with increased torque and efficiency via increased spark timing responsive to higher octane fuels, while reducing possibility of engine knock via retarded spark timing responsive to lower octane fuels (as discussed by at least ¶ 0074-0075 of Gabriel). Also, it is understood the controller of Schwarz modified by Gabriel would necessarily be properly definable as an ignition timing controller by virtue of the inclusion of controller-based functionality to control spark timing of an ignition device.

With respect to claim 2, Schwarz modified supra teaches the ignition timing controller for the internal combustion engine according to claim 1, wherein the specific parameters include a value indicating a property of the fuel (as discussed in detail above with respect to claim 1).

With respect to claim 6, Schwarz modified supra teaches an ignition timing control method for an internal combustion engine of a vehicle, comprising: storing specific parameters related to combustion of a fuel, the specific parameters being set for respective seasons and regions having a certain range, the specific parameters being set as an octane number of the fuel that is predicted to be used in a certain region; obtaining positional information representing a position of the vehicle, which is obtained by a global positioning system; identifying, among the specific parameters  controlling an ignition device of the internal combustion engine of the vehicle on a basis of the identified specific parameter (as discussed in detail above with respect to claim 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Gabriel, and in view of U.S. Patent Application Publication No. 2014/0338644 to MacNeille et al. (hereinafter: “MacNeille”).
With respect to claim 3, Schwarz modified supra teaches the ignition timing controller for the internal combustion engine according to claim 1; however, Schwarz appears to lack a clear teaching as to whether the specific parameters include a value indicating an altitude.
MacNeille teaches an analogous ignition timing controller (apparent from at least Fig. 1), including a memory device configured to store specific parameters related to combustion of a fuel (including a value indicating an altitude) in association with positional information; and an execution device [for example, as depicted by at least Fig. 1 and as discussed by at least ¶ 0027, 0032 & 0039-0040, the controller 12 includes a virtual humidity sensor (VHS) 107 having structure to process information (e.g., “execution device”) and structure to store information (e.g., “memory device”), where a stored lookup table of the VHS 107 relates elevation (e.g., “specific parameters related to combustion of a fuel” including “a value indicating an altitude”) to global position (e.g., “positional information”)], wherein  a positional information obtaining process that obtains positional information of a vehicle [for example, as depicted by at least Fig. 1 and as discussed by at least ¶ 0032 & 0039-0040, the VHS 107 of the controller 12, as designed, is capable of performing functions (without modification) to obtain a current global position using a global positioning system (GPS) 141 of a vehicle (not shown)], an identifying process that identifies, among the specific parameters stored in the memory device, a specific parameter that corresponds to the obtained positional information [for example, as discussed by at least ¶ 0039-0040, the VHS 107 of the controller 12, as designed, is capable of performing functions (without modification) to processing the current global position to determine a current value of the elevation, from the elevations of the stored data table of the VHS 107, that corresponds to the determined current global position], and an operation process that controls ignition timing of the internal combustion engine of the vehicle on a basis of the specific parameter identified by the identifying process [for example, as discussed by at least ¶ 0030 & 0043, the controller 12, as designed, is capable of performing functions (without modification) to control spark timing (e.g., “ignition timing”) of an internal combustion engine 10 of the vehicle based on a humidity estimate determined based on the determined current value of the elevation].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the ignition timing controller of Schwarz, if even necessary, with the teachings of MacNeille such that the specific parameters include a value indicating an altitude because MacNeille further teaches that control of engine . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Gabriel, and in view of U.S. Patent Application Publication No. 2017/0211489 to Tseng et al. (hereinafter: “Tseng”).
With respect to claim 7, Schwarz teaches a control system for an internal combustion engine [for example, an apparent control system is apparent from at least Fig. 1 in view of at least ¶ 0058), intended to be used together with an internal combustion engine 2], comprising: a first in-vehicle device that includes a memory device mounted on the vehicle, wherein the memory device is configured to store specific parameters related to combustion of a fuel, the specific parameters being set for respective seasons and regions having a certain range, the specific parameters being set as an octane number of the fuel that is predicted to be used in a certain region [for example, as depicted by at least Fig. 1 (in view of at least ¶ 0058) and as discussed by at least ¶ 0002-0004, 0008, 0010, 0020-0032, 0054 & 0058, the apparent control system, within a motor vehicle 1, includes a controller 4 comprising a control unit 8 having a non-volatile memory (e.g., “memory device,” “first in-vehicle device”) storing a data table, the data table including parameters which describe fuel properties (e.g., “specific parameters related to combustion of a fuel”), where the parameters which describe fuel properties including octane numbers with respect to each of region (any region necessarily has a definable range) and season (e.g., “the specific parameters being set for respective seasons and regions having a certain range”)]; and a second in-vehicle device including first circuitry mounted on a vehicle, wherein the first circuitry of the in-vehicle device is configured to execute: a positional information obtaining process that obtains positional information representing a position of the vehicle, which is obtained by a global positioning system [for example, as depicted by at least Figs. 1 & 3 (in view of at least ¶ 0058) and as discussed by at least ¶ 0024-0029, 0034-0035, 0046, 0052-0053 & 0058, the control unit 8, within the motor vehicle 1, also comprises a processor and software executable by the processor (e.g., “first circuitry”), where the processor and software of the control unit 8 are understood to be definable in combination as an “in-vehicle device” (such as a “second in-vehicle device”), where the “second in-vehicle device,” as designed, is capable of performing functions (without modification) to determine a current region corresponding to positional data obtained from a GPS receiver 5 of the motor vehicle 1 from a digital map of a storage device 11], the first in-vehicle device is configured to execute an identifying process that identifies, among the specific parameters stored in the memory device, a specific parameter that corresponds to the obtained positional information and the season that corresponds to a date and a time at which the positional information was obtained [for example, as depicted by at least Figs. 1 & 3 (in view of at least ¶ 0058) and as discussed by at least ¶ 0002-0003, 0007-0010, 0020-0032, 0054-0056 & 0058, the “second in-vehicle device,” as designed, is capable of performing functions (without modification) to determine a current estimate of the parameter, from the parameters of the stored data table of the non-volatile memory of the control unit 8, that correspond to the determined current region and to the season corresponding to a date and a time obtained by a clock having a date function in the motor vehicle 1], and the second in-vehicle device is further configured to execute an operation process that controls actuators of the internal combustion engine of the vehicle on a basis of the specific parameter identified by the identifying process [for example, as depicted by at least Figs. 1 & 3 (in view of at least ¶ 0058) and as discussed by at least ¶ 0011, 0031-0032, 0044 & 0058, the control unit 8, as designed, is capable of performing functions (without modification) to control actuators (not shown) of the internal combustion engine 2 of the motor vehicle 1 based on the determined current estimate of the parameter].
Schwarz appears to lack a clear teaching as to whether the operation process performs an ignition operation of an ignition device of the internal combustion engine of the vehicle on the basis of the received specific parameter. Therefore, it is unclear whether the control system of Schwarz would be properly definable as an ignition timing control system.
Gabriel teaches an ignition timing control system having an execution device that executes an ignition operation of an ignition device (e.g., a spark plug) of an internal combustion engine of a vehicle on the basis of an identified fuel octane (as depicted by at least Figs. 1, 3 & 6 and as discussed by at least ¶ 0024 & 0074-0075).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the in-vehicle device of the control system of Schwarz, if even necessary, with the teachings of Gabriel such that the in-vehicle an ignition operation of an ignition device of the internal combustion engine of the vehicle on the basis of the received specific parameter because Gabriel further teaches that such control of ignition timing based on properties of fuel beneficially enables the internal combustion engine to operate with increased torque and efficiency via increased spark timing responsive to higher octane fuels, while reducing possibility of engine knock via retarded spark timing responsive to lower octane fuels (as discussed by at least ¶ 0074-0075 of Gabriel). Also, it is understood the control system of Schwarz modified by Gabriel would necessarily be properly definable as an ignition timing control system by virtue of the inclusion of controller-based functionality to perform ignition operation of an ignition device.
Schwarz also appears to lack a clear teaching as to whether the memory device is included by an out-of-vehicle device provided outside the vehicle and further including an out-of-vehicle execution device including second circuitry. Therefore, Schwarz also appears to lack a clear teaching as to whether: (a) the first circuitry of the in-vehicle device is configured to execute a first transmitting process that transmits a signal indicating the positional information obtained by the positional information obtaining process and a date and a time at which the positional information was obtained; (b) the second circuitry of the out-of-vehicle device is configured to execute a first receiving process that receives the signal indicating the positional information and the date and the time at which the positional information was obtained that were transmitted by the first transmitting process, and a second transmitting process that transmits a signal indicating the specific parameter identified by the identifying process; and (d) the in-
Tseng teaches an analogous control system (apparent from at least Fig. 1) including an out-of-vehicle device (server computer 72) having a memory device (memory, as discussed by at least ¶ 0008) and an out-of-vehicle execution device having second circuitry (processor, as discussed by at least ¶ 0008), where the memory device of the out-of-vehicle device is configured to store specific parameters related to combustion of a fuel in association with a certain region in which the fuel is predicted to be used (as discussed by at least ¶ 0008 & 0025-0026), and where first circuitry of an in-vehicle device is configured to execute a first transmitting process that transmits a first signal indicating the positional information obtained by the positional information obtaining process and a date and a time at which the positional information was obtained; (b) the second circuitry of the out-of-vehicle device is configured to execute a first receiving process that receives the first signal transmitted by the first transmitting process, and a second transmitting process that transmits a second signal indicating the specific parameter identified by the identifying process; and (d) the in-vehicle device is further configured to execute a second receiving process that receives the second signal transmitted by the second transmitting process [it is apparent from at least Fig. 1 in view of at least ¶ 0005-0008 & 0025-0028 that a telematics unit 70 on board a vehicle 50 enables two-way communications between a powertrain control module (PCM) 52 of the vehicle 50 and the server computer 72 via a remote network 71, the two-way communications including geolocation and timestamp information transmitted from the PCM 52 to the server computer 72, and including a current estimate of a fuel property parameter from a stored database of the memory of the server computer 72 transmitted to the PCM 52].
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the invention of Schwarz with the teachings of Tseng to include such that (1) the memory device is included by an out-of-vehicle device provided outside the vehicle and further including an out-of-vehicle execution device including second circuitry, and (2) (a) the first circuitry of the in-vehicle device is configured to execute a first transmitting process that transmits a signal indicating the positional information obtained by the positional information obtaining process and a date and a time at which the positional information was obtained; (b) the second circuitry of the out-of-vehicle device is configured to execute a first receiving process that receives the signal indicating the positional information and the date and the time at which the positional information was obtained that were transmitted by the first transmitting process, and a second transmitting process that transmits a signal indicating the specific parameter identified by the identifying process; and (d) the in-vehicle device is further configured to execute a second receiving process that receives a signal indicating the specific parameter transmitted by the second transmitting process, because Tseng teaches that storing specific parameters related to combustion of a fuel in association with a certain region and timing in which the fuel is predicted to be used in a memory of a server beneficially enables a controller in a vehicle in wireless two-way communication with the server to determine fuel properties of fuel at a particular gas station at a particular geolocation at a particular timing to avoid misfueling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747